Citation Nr: 1025651	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of dependency 
and indemnity compensation (DIC) benefits in the amount of 
$22,275.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from October 1982 until 
September 1984, and he died in November 1984.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision of the Committee on Waivers and 
Compromises (Committee) of the Regional Office (RO) that denied 
the appellant's claim for waiver of recovery of an overpayment of 
DIC benefits in the amount of $22,275.  While the overpayment was 
not due to fraud, misrepresentation or bad faith on the part of 
the appellant, the Committee concluded that recovery of the debt 
would not be against equity and good conscience.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts that it would be against equity and good 
conscience for VA to recover the overpayment of DIC benefits.  
The Board notes the appellant submitted a financial status report 
in May 2008.  She indicated that her spouse had net monthly 
earnings of $2,342.  In January 2010, she submitted a letter 
stating that the income of her spouse had been predicated on his 
working overtime, but that since the time of that report, 
overtime had been discontinued, and his income had declined by 
half.  She submitted a copy of a paycheck from her spouse's 
employer, but this did not indicate the number of hours worked.  
She has also failed to provide any documentation concerning when 
his overtime hours were eliminated.  The Board believes that 
current information concerning her income and expenses would be 
helpful in adjudicating the claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  The RO/AMC should contact the appellant 
and request she complete a current financial 
status report.  She should also specify when 
her spouse's income began to decrease.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


